Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10624361. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘361 patent claims recite the same limitations as claims 22-41 of the instant application. 
Claims 22-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11096400. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘361 patent claims recite the same limitations as claims 22-33 of the instant application. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-31,33-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fannon(US 2013/0337142) in view of Cater(US 2005/0221029).

	Regarding claims 22-29,33-41, Fannon teaches a method for depleting oxygen in a package of cheese shreds comprising
	Mixing cheese shreds and an anticaking agent at a load of 4wt% in relation to the cheese shreds the anticaking agent comprising 60-95wt% corn or potato starch(paragraph 18-20, 42,58-63). Fannon also teaches that cheese shreds commonly include dextrose(reducing sugar) and glucose oxidase in order to absorb the oxygen in the package and prevent the growth of yeasts and mold(paragraph 10). Therefore, it would have been obvious to include dextrose and glucose oxidase in the anticaking agent of Fannon in order to absorb oxygen and prevent yeast and mold growth.
	Sealing the anticake-coated cheese shreds into a package without modifying the atmosphere in the package or using an inert gas flush(paragraph 63;anticake-coated shreds are placed into a container with a lid).
	Fannon is silent on the amount of dextrose and glucose oxidase in the anticaking agent. However, Cater teaches an oxygen scavenging system comprising glucose oxidase in an amount of 1 and 100 activity units(U) per gram, dextrose in an amount of about 20 and 99 percent by weight, and sodium bicarbonate in an amount between 1 and 80 percent by weight(abstract). An activity unit is defined as the amount of enzyme needed to transform one micromole of substrate(dextrose)(paragraph 20). Cater teaches that glucose oxidase catalyzes dextrose to react with oxygen to produce hydrogen peroxide, thus effectively reducing the oxygen content in a packaged product such as cheese(paragraph 15,17,24) . Cater further teaches that the amount of oxygen scavenger in the packaged food product is dependent on the amount of oxygen in the atmosphere(paragraph 24). 
Since the amount of dextrose and glucose oxidase needed is clearly dependent on the amount of oxygen in the atmosphere, it would have been obvious to adjust the amount of glucose oxidase and dextrose needed in the anticaking agent of Fannon using the molar ratio of the dextrose and oxygen in the chemical formula on paragraph 15 and the specific activity level of the glucose oxidase enzyme. 
Cater teaches that the oxygen scavenging system when placed in a sealed bag with a wet paper towel yielded an initial oxygen content of 20% at 0 days and 0% at 24 hours, i.e. within 3 days(paragraph 28). The initial oxygen content is 20% and not 20.9% as claimed. However, since atmospheric oxygen content is 20.9% and Cater does not teach modifying the atmosphere, one would assume that the 20% is due to simple rounding or slight variation in measuring equipment and does not account for a significant difference between the claimed method and the method in Cater.
Furthermore, it would have obvious to place the cheese product of Fannon and Cater in a package at atmospheric conditions, i.e. oxygen concentration of 20.9%, in order to avoid costly and time consuming additional oxygen reduction steps such as flushing with nitrogen. 
Regarding claim 30, Fannon teaches adding the anticaking agent to a container comprising cheese shreds and shaking the composition so that the anti-caking agent is incorporated into the shreds(paragraph 63) but does not specifically teach using a tumbler for the mixing step. However, since tumblers are well known in the art, it would have been obvious to use a tumbler to mix the cheese shreds and the anti-caking agent in order to effectively incorporate the anticaking agent into the shreds.
Regarding claim 31, Fannon teaches weighing out, i.e. proportioning, the cheese to be included in the package(paragraph 61). 


Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fannon(US 2013/0337142) in view of Cater(US 2005/0221029) further in view of Phillips(US 3831866).
Regarding claim 32, Fannon and Cater do not specifically teach packaging the cheese via gravity feeding and a vertical bagger, i.e. the cheese shreds fall via gravity(vertically) into bags. However, Phillips teaches an apparatus for shredding cheese in which a shredding plate 20 operates to shred the cheese and allows the shreddings to fall into a bag(col 4, line 12-23). It would have been obvious to fill the anticake-coated cheese composition of Fannon and Cater into bags using vertical gravity feeding as taught in Phillips since this is a known method of filling grated cheese into bags that requires minimal equipment and energy. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791